Title: Notes on the Circulating Medium of Philadelphia and Great Britain, 11 November 1792
From: Jefferson, Thomas
To: 


Nov. 11. 1792. Blodget’s calculation of the circulating medium of Philadelphia.


the Bank of U.S. their whole stock
 
10. Millions.



¼ of this payable in gold & silver
 
2½ M.


of which ¾ only are paid
say
 1½


double this amount issued in paper

 3.


only ⅓ of it here
 
 1.

     

the bank of N.A. has issued

 2


   amount of circulating paper of both banks

 3 millions


add the specie in circulation
–
 –  


this amounts to 60 D. each (of paper) for every inhabitant.
and the bank of the U.S. draws 10. pr. Cent per ann. profit from that.

     
 
the circulating cash of Gr. Br. is
about
 20. millns. £ sterl.


the circulating paper
about
 30



 
50 = 225,000,000 Doll.


which is about 28. Doll. a head on the populn of Gr. Britn.
